

117 S1277 IS: Lethal Means Safety Training Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1277IN THE SENATE OF THE UNITED STATESApril 21, 2021Mr. Blumenthal (for himself and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to update the Lethal Means Safety and Suicide Prevention training course of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Lethal Means Safety Training Act. 2.Suicide risk management and prevention and lethal means training(a)In general(1)Initial updateNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with individuals and entities described in subsection (c), shall update the Lethal Means Safety and Suicide Prevention training course of the Department of Veterans Affairs to ensure that it is culturally appropriate and uses best practices identified by appropriate subject matter experts.(2)Subsequent updatesNot less frequently than once each year, the Secretary shall update the training course described in paragraph (1) as appropriate, taking into consideration best practices, and publish a report on the internet website of the Department that includes the percentage of individuals in each category described in paragraphs (2), (3), and (4) of subsection (b) who completed such training during the year covered by the report.(b)Training(1)In generalThe Secretary shall require each employee described in paragraph (2) to take the most recently updated version of the training course described in subsection (a)(1)—(A)not later than 90 days after the date such employee is initially hired by the Department; and(B)at least once every year thereafter.(2)Covered employeeAn employee described in this paragraph is any of the following:(A)An employee of the Veterans Health Administration or Veterans Benefits Administration who regularly interacts with veterans in the course of performing the responsibilities of the employee.(B)A compensation and pension examiner, including an employee of a contractor of the Department who performs compensation and pension examinations.(C)An employee of a Vet Center or vocational rehabilitation facility.(3)Community care providersAs a condition of furnishing care through a non-Department provider under section 1703 of title 38, United States Code, the Secretary shall require any employee of such provider who provides such care to take the most recently updated version of the training course described in subsection (a)(1)—(A)not later than 90 days after the date on which the Secretary first agrees to furnish any such care through such provider; and(B)at least once every year thereafter.(4)CaregiversAs a condition of providing support to a caregiver under section 1720G of title 38, United States Code, the Secretary shall require the caregiver to take the most recently updated version of the training course described in subsection (a)—(A)not later than 90 days after the date on which the caregiver first receives support under such section; and(B)at least once every year thereafter.(c)Individuals and entities describedThe individuals and entities described in this subsection are the following:(1)The Secretary of Health and Human Services, in consultation with the Director of the National Institute of Mental Health, the Administrator of the Substance Abuse and Mental Health Services Administration, and the heads of such other Federal agencies as the Secretary of Veterans Affairs considers appropriate.(2)Experts in the assessment, treatment, and management of individuals at risk for suicide.(3)Such professional associations as the Secretary of Veterans Affairs considers appropriate.(4)Federal firearms license dealers and instructors.(5)Experts in lethal means safety counseling practice and education.(6)Mental Illness Research, Education, and Clinical Centers of the Department of Veterans Affairs.(7)Veterans service organizations.(d)Public availabilityThe Secretary shall make the training course described in subsection (a) publicly available on an internet website of the Department.(e)DefinitionsIn this section:(1)Vet centerThe term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code.(2)Veterans service organizationThe term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code. 